DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 ,6, 9-11, and 13-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim since they cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4 ,6, 9-11, and 13-15 have not been further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 6 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 at lines 1-2 recites “for implantation in a tibia, a talus, and a calcaneus of a patient” and in claim 6 the limitation recited at lines 4 “fastening the nail (1) only to the calcaneus (Ca).”
These limitations cannot be satisfied without the inclusion of the human organism, or the calcaneus, therefore, applicant is claiming the human body as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 13-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the same main plane" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10-11 and 14-15 are rejected as indefinite for depending upon an indefinite claim.
Claim 10 is rejected as indefinite for the recitation of “a fourth fastening orifice” in line 2, “a fourth fastening means” in line 3, and “a fourth fastening direction” in lines 3-4.  It is unclear how the distal portion can have a fourth orifice, fastener, and direction when claim 1 from which it depends at lines 7-14 only describes a first orifice, direction, and fastener means.  Therefore, there needs to be either a recitation of a second and third orifice, direction, and fastener or the orifice, direction, and fastener in claim 10 needs to be renamed.
Claim 11, 14-15 are rejected as indefinite for depending upon an indefinite claim.
Claim 11 recites the limitation "the same main plane" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13-15 are rejected as indefinite for depending upon an indefinite claim.
Claim 13 is rejected as indefinite for the recitation of “said fifth fastening orifice” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14-15 are rejected as indefinite for depending upon an indefinite claim.
Claim 17 is rejected as indefinite for the recitation of “said fastening orifice” in line 8 and “said first compressive fastening means” in lines 8-9.  There is insufficient antecedent basis for the limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al (US Patent Pub. 20110282397A1) in view of Janna et al (US Patent Pub. 20060200141A1).
Richter discloses an ankle arthrodesis device (ankle fusion device, instrumentation and methods).  Specifically in regards to claim 1, Richter discloses a nail (18) for implantation in a tibia (16), a talus (14) and a calcaneus (12) of a patient, said nail (18) comprising: a proximal portion (18a and portion of 18 having 222c,d) which generally extends according to a first longitudinal direction of extension (A1), a distal portion (18c) which extends from the proximal portion (18a and portion of 18 having 222c,d) and generally extends according to a second longitudinal direction (A2) of extension with respect to said first longitudinal direction of extension (A1) (Fig. 2a-2b and 1; and Page 3 Para. [0052]-[0054]).  Richter also discloses said distal portion (18c) being provided with a first fastening orifice (222a) which is oblong according to said second longitudinal direction (A2) of extension (Fig. 1 and 2B).  Richter also discloses wherein said nail (18) being designed and configured so that, when said nail (18) is implanted with said distal portion (18c) directed rearwards of the ankle of the patient (see Fig.1b), said first fastening orifice (222a) is arranged so as to receive and guide said first fastening means (20a) according to a first fastening direction (direction through 222a) which is adapted to extend through said talus (14) and calcaneus (12) so as to fasten the nail (18) to the talus (14) and to the calcaneus (12) (Fig. 1a-2b; and Page 4 Para. [0064]-Page 5 Para. [0065],[0068]).  Richter also discloses wherein said oblong shaped fastening orifice (222a) is configured to fasten the proximal portion (18a and portion of 18 having 222c,d) of the nail (18) to the tibia (16) while keeping translational freedom of said nail (18) within the tibia (16) (As can be seen in Fig. 2a-2b, the hole 222a has the same shape as applicant’s orifice shown in Fig. 1-3 and therefore would be fully capable of meeting the intended use limitation.) (Fig. 2a-2b).  However, Richter is silent as to the first fastening means being a compression screw.
Janna discloses an ankle arthrodesis device (hindfoot nail).  Specifically in regards to claim 1, Janna discloses a nail (112) intended to be implanted in a tibia, a talus (14) and a calcaneus (12) of a patient (see fig. 3a), said nail (112) comprising: a proximal portion (116) which generally extends according to a first longitudinal direction of extension (124), and a distal portion (114) which prolongs said proximal portion (112) (Fig. 36a-5; and Page 2 Para. [0027]-[0028] and Page 3 Para. [0043]).  Janna also discloses said distal portion (114) being provided with a first fastening orifice (130) which is oblong according to said longitudinal direction of extension (124), said device (111) comprising a first compressive fastening means (compression screw), such as a compressive screw, said nail (112) being designed and configured so that, when said nail (112) is implanted, said first fastening orifice (130) is arranged so as to receive and guide said first fastening means according to a first fastening direction (direction through 130) which extends through said talus (14) and calcaneus (12) so as to fasten said nail (112) to said talus (14) and to said calcaneus (12) (Janna recites wherein the hole 130 can be used with a compression screw that is meant to target the talus.) (Fig. 3a-3 and 5; and Page 2 Para. [0023]; Page 3 Para. [0038]-[0039], and Page 4 Para. [0048]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Richter to include compression screws as taught in Janna in order to allow for the device to slide when pressure is applied or removed so that the bone fragments are allowed to slide and bear on each other for better healing and fusion of the site (Page 3 Para. [0039]).
In regards to claim 2, Richter discloses wherein said first and second directions (A1,A2) directions of extension comprise a first angle (α) comprised between 5-10 degrees (Richter recites wherein the angle alpha between the two longitudinal axes is about 5 degrees, about 6 degrees, about 7 degrees, about 8 degrees, about 9 degrees, about 10 degrees.) (Fig. 2a; and Para. [0063]).
In regards to claim 3, Richter discloses wherein said first and second directions (A1,A2) directions of extension are inscribed within a main plain (Fig. 2a).
In regards to claim 17, Richter discloses setting the nail (18) in place within the ankle joint of the patient, wherein the nail (18) is implanted in the joint of the ankle so that said distal portion (18c) of the nail (18) is directed rearwards of the ankle of the patient (see Fig. 1b), and simultaneously fastened to the talus (14) and to the calcaneus (12) via a fastening orifice (222a) using a first fastening means (20a) received and guided within said first fastening orifice (222a) (Fig. 1a-2b, 16-18, and 23a-23d; and Page 4 Para. [0064]-Page 5 Para. [0065],[0068]; Page 9 Para. [0101]).  Richter also discloses wherein said oblong shaped fastening orifice (222a) is configured to fasten the proximal portion (18a and portion of 18 having 222c,d) of the nail (18) to the tibia (16) while keeping translational freedom of said nail (18) within the tibia (16) (As can be seen in Fig. 2a-2b, the hole 222a has the same shape as applicant’s orifice shown in Fig. 1-3 and therefore would be fully capable of meeting the intended use limitation.) (Fig. 2a-2b).  ).  However, Richter is silent as to the first fastening means being a compression screw.
Janna discloses an ankle arthrodesis device (hindfoot nail).  Specifically in regards to claim 17, Janna discloses a nail (112) intended to be implanted in a tibia, a talus (14) and a calcaneus (12) of a patient (see fig. 3a), said nail (112) comprising: a proximal portion (116) which generally extends according to a first longitudinal direction of extension (124), and a distal portion (114) which prolongs said proximal portion (112) (Fig. 36a-5; and Page 2 Para. [0027]-[0028] and Page 3 Para. [0043]).  Janna also discloses said distal portion (114) being provided with a first fastening orifice (130) which is oblong according to said longitudinal direction of extension (124), said device (111) comprising a first compressive fastening means (compression screw), such as a compressive screw, said nail (112) being designed and configured so that, when said nail (112) is implanted, said first fastening orifice (130) is arranged so as to receive and guide said first fastening means according to a first fastening direction (direction through 130) which extends through said talus (14) and calcaneus (12) so as to fasten said nail (112) to said talus (14) and to said calcaneus (12) (Janna recites wherein the hole 130 can be used with a compression screw that is meant to target the talus.) (Fig. 3a-3 and 5; and Page 2 Para. [0023]; Page 3 Para. [0038]-[0039], and Page 4 Para. [0048]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Richter to include compression screws as taught in Janna in order to allow for the device to slide when pressure is applied or removed so that the bone fragments are allowed to slide and bear on each other for better healing and fusion of the site (Page 3 Para. [0039]).

Response to Arguments
 Applicant's arguments filed 8/3/22 have been fully considered but they are not persuasive. Applicant has failed to disclose why the oblong orifice (222a) shown in fig. 2a-2b of Richter would not allow for the freedom of movement recited in the claim as now amended.  Therefore, such arguments describing what is wrong with the Kyle reference do not seem to apply to the Richter reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775